EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of April 26, 2012
(the “Effective Date”), is between Array BioPharma Inc., a Delaware corporation
(the “Company”), and Ron Squarer (“Employee”).

 

In consideration of the mutual covenants and agreements contained herein,
intending to be legally bound, the parties hereto agree as follows:

 

1.           Employment.  The Company hereby employs Employee and Employee
hereby agrees to be employed by the Company for the period and upon the terms
and conditions hereinafter set forth.

 

2.           Capacity and Duties.  Employee shall be employed by the Company as
Chief Executive Officer.  The Company shall appoint Employee to the Board of
Directors; continued Board of Directors service shall be subject to shareholder
approval.  Employee shall perform the duties and bear the responsibilities
commensurate with his position and shall serve the Company faithfully and to the
best of his ability, under the direction of the Board of Directors.  Employee
shall devote his entire working time, attention and energies to the business of
the Company.  Employee shall not engage in any other business activity or
activities that conflict with the proper performance of Employee’s duties
hereunder.  In general, personal investments in which Employee owns less than 5%
of the outstanding capital of a particular enterprise and that do not involve
any significant services by Employee shall not be deemed to conflict with the
proper performance of Employee’s duties.  Employee shall be permitted to serve
on a maximum of three outside boards of directors, subject to the reasonable
prior approval of the Company’s Compensation Committee.

 

3.           Compensation.  In consideration for services rendered by Employee,
Employee shall be entitled to the payments and benefits contemplated by this
Section 3.  Subject to the express provisions contained in this Agreement and
the Board’s fiduciary duties, the intent of the parties hereto is that
Employee’s annual compensation be consistent with the mean/median of the
Company’s peer companies (it being agreed that should there be any conflict
between this sentence and the express language contained in this Agreement, the
express language in this Agreement shall control).

 

(a)        For all services rendered by Employee the Company shall pay Employee
during the term of this Agreement an annual salary as set forth herein, payable
semimonthly in arrears.  Employee’s initial annual salary shall be $525,000. 
During the term of this Agreement, the amount of Employee’s salary shall be
reviewed at periodic intervals and, upon agreement of the parties hereto,
appropriate adjustments in such salary may be made on an annual or more frequent
basis, as determined by, and at the discretion of the Board of Directors.

 

(b)        Employee shall also be eligible for a performance bonus for each
fiscal year beginning in fiscal year 2012, or portion thereof, that Employee is
employed by the Company (the “Performance Bonus”).  The Performance Bonus shall
be based on Employee’s base salary and the achievement of performance criteria
to be established by the Board of Directors under a Management Bonus Plan (the
“Management Bonus Plan”), which, in consultation with Employee, the Compensation
Committee shall develop and recommend to the Board of Directors of the Company
for each fiscal year and which shall apply to Employee and other members of the
Company’s senior management. The performance criteria under the Management Bonus
Plan shall include such items as performance of the Company compared to its
fiscal year plan and budget; new business and customer development by the
Company; and operational efficiency of the Company.  It shall be a condition to
Employee’s receipt of a Performance Bonus with respect to any given fiscal year
that Employee achieves certain minimum performance criteria to be established
under the Management Bonus Plan.  It is anticipated that the Performance Bonus
for any particular fiscal year will range between 25% and 75%, with a target of
50%, of Employee’s base salary; provided that the minimum performance criteria
are achieved.  The

 

--------------------------------------------------------------------------------


 

Performance Bonus may be paid in cash or in equity, at the discretion of the
Board of Directors.  The Performance Bonus shall be payable to Employee upon
achievement of the minimum performance criteria and not later than the earlier
of 60 days following receipt by the Board of Directors of the Company’s audited
financial statements for that fiscal year or March 15 following the end of the
applicable fiscal year.

 

(c)        Employee shall receive an award of options to purchase 1,000,000
shares of the Company’s common stock (the “Options”) within 30 days of the
Effective Date of this Agreement.  The Options will be incentive stock options
under Section 422 of the Internal Revenue Code (the “Code”) to the extent
permitted under Section 422(d) of the Code.  The Options shall be governed by an
option agreement (the “Option Agreement”) and the Company’s Amended and Restated
Stock Option and Incentive Plan (the “Stock Option Plan”).  The Option Agreement
shall provide that the Options shall become exercisable upon vesting, and shall
vest in tranches of 250,000 shares each at the completion of each year of the
term of this Agreement.  The exercise price of the Options shall be the fair
market value of the Company’s common stock on the date of grant.  In the event
of termination of employment, Employee’s exercise of the Options, and any
termination of the Options, shall be governed by the Option Agreement and the
Stock Option Plan.

 

(d)        Company shall pay to Employee $100,000 within 45 days after the
Effective Date.  If, before the first anniversary of the Effective Date, this
Agreement is terminated by Employee pursuant to the first sentence of Section
5(d) or by Company pursuant to Section 5(c), such the amount paid under this
Section 3(d) shall be immediately repayable to Company.

 

(e)        In addition to salary payments as provided in Section 3(a), the
Company shall provide Employee, during the term of this Agreement, with the
benefits of such medical insurance plans, hospitalization plans and other
employee fringe benefit plans as shall be generally provided to employees of the
Company and for which Employee may be eligible under the terms and conditions
thereof.  Nothing herein contained shall require the Company to adopt or
maintain any such employee benefit plans.

 

(f)         During the term of this Agreement, except as otherwise provided in
Section 5(b), Employee shall be entitled to sick leave and annual vacation
consistent with the Company’s customary sick leave and vacation policies;
provided, however, that, subject to Employee’s vacation not unreasonably
interfering with duties hereunder, Employee’s vacation shall be no less than
four weeks per calendar year.

 

(g)        During the term of this Agreement the Company shall reimburse
Employee for all reasonable out-of-pocket expenses incurred by Employee in
connection with the business of the Company and in the performance of his duties
under this Agreement upon presentation to the Company of an itemized accounting
of such expenses with reasonable supporting data.  The Company shall reimburse
Employee’s and his family’s expenses in moving from Highland Park, Illinois to
the Boulder, Colorado metropolitan area (“Boulder”), which expenses shall
include, without limiting the last sentence of this Section 3(g) (i) moving
costs for Employee’s and Employee’s immediate family’s personal property from
Employee’s principal residence in Highland Park to Employee’s new principal
residence in Boulder, (ii) closing costs (including, without limitation, realtor
fees and commissions, title fees and other transaction fees and expenses)
associated with the sale of Employee’s current residence in Highland Park and
the purchase of a primary residence in Boulder, and (iii) until Employee’s
family is resident in Boulder or September 15, 2012, whichever is earlier,
travel costs between Boulder and Illinois for commuting and househunting, and
(iv) until Employee establishes a principal residence in Boulder, transportation
and temporary housing (for the avoidance of doubt, this item (iv) shall not
limit the family temporary housing/relocation benefits contained in the standard
relocation policy anticipated to be used after Employee’s family moves to
Colorado).  Such expenses shall be paid upon presentation to the Company of an
itemized accounting of such expenses with reasonable supporting data.  In
addition to the benefits contemplated above in this Section 3(g), Company shall
assist with such move in accordance with Company’s standard relocation policy in
existence as of the effective date of this Agreement.  The payments contemplated
by items (i), (ii) and (iv) of the second sentence of this Section 3(g), on the
one

 

--------------------------------------------------------------------------------


 

hand, and the benefits pursuant to the Company’s standard relocation policy, on
the other hand, shall be available to Employee through April 30, 2014.

 

4.           Term.  Unless sooner terminated in accordance with Section 5, the
initial term of this Agreement shall be for four years from the Effective Date
hereof, and thereafter shall continue for one year terms from year to year
unless and until either party shall give notice to the other at least 60 days
prior to the end of the initial or then current renewal term of his or its
intention to terminate at the end of such term.  The provisions of Sections 5
through and including 18 shall remain in full force and effect notwithstanding
the termination of this Agreement.

 

5.           Termination and Severance.

 

(a)           If Employee dies during the term of this Agreement, the Company
shall pay his estate the compensation that would otherwise be payable to him for
the month in which his death occurs; (ii) this Agreement shall be considered
terminated on the last day of such month; and (iii) the Company shall cause any
issued but unvested equity awards granted to Employee to immediately vest.

 

(b)           If during the term of this Agreement Employee is prevented from
performing his duties, after reasonable accommodation, by reason of illness or
incapacity for a continuous period of 120 days, the Company may terminate this
Agreement upon 30 days’ prior notice thereof to Employee or his duly appointed
legal representative.  For the purposes of this Section 5(b), a period of
illness or incapacity shall be deemed “continuous” notwithstanding Employee’s
performance of his duties during such period for continuous periods of less than
15 days in duration.  The reference to the term “duties” in the first sentence
of this Section 5(b) shall not include immaterial duties that have little impact
on the Company; provided, however, that the determination of what is immaterial
shall be in the reasonable discretion of the Company.

 

(c)           The Company may terminate this Agreement at any time, upon 10
days’ prior notice, for Employee’s (i) gross negligence in the performance of
his duties, upon notice of same from Company and failure to cure within 30 days;
(ii) intentional misconduct, including but not limited to, commission of any
felony, or of any misdemeanor involving dishonesty or moral turpitude, or
violation of any state or federal law in the course of his employment; or theft
or intentional misuse of the Company’s property or time (other than immaterial
misuse such as use of supplies such as staplers or paper for personal use); or
(iii) material breach of any obligation created by this Agreement (including the
Noncompete Agreement and Confidentiality and Inventions Agreement incorporated
by reference in Sections 6 and 7 below), upon notice of same from Company and
failure to cure within 30 days.  The reference to the term “duties” in the first
sentence of (c)(i) above shall not include immaterial duties that have little
impact on the Company; provided, however, that the determination of what is
immaterial shall be in the reasonable discretion of the Company.  In addition,
the reference to “misconduct” in item (c)(ii) and “violations” of any state or
federal law in (c)(ii) above shall not include immaterial acts and conduct, on
the one hand, or immaterial violations, on the other hand (such as traffic
violations), that have little impact on the Company; provided, however, that the
determination of what is immaterial shall be in the reasonable discretion of the
Company.

 

(d)           The Company or Employee may terminate this Agreement at any time
for any or no reason upon at least 30 days’ notice to the other.  In the event
that any one or more of the following in (i) through (v) occur: (i) Employee is
removed from his position as Chief Executive Officer of the Company, or his
duties as Chief Executive Officer are materially diminished (including, without
limitation, a diminution in Employee’s authority, duties,  responsibilities or
CEO title), (ii) Employee is not elected to serve as a member of the Board of
Directors during the term of this Agreement, (iii) a material diminution of
Employee’s base salary, (iv) a change in the geographic location of Employee’s
primary place of employment of greater than fifty (50) miles, (v) the Company
materially breaches any of its obligations to Employee pursuant to this
Agreement and such breach is not cured within thirty days of notice (including,
without limitation, a failure to issue the securities contemplated by Section
3(c) above), Employee may

 

--------------------------------------------------------------------------------


 

elect to treat any such event, by notice of termination within 30 days of its
occurrence, as a termination by the Company pursuant to this Section 5(d).

 

(e)        If this Agreement is terminated by the Company (or deemed to be
terminated by the Company) pursuant to Section 5(b) or 5(d), then, on the later
of: (1) the date that is sixty (60) days following Employee’s termination; or,
if applicable, (2) the first date such amount may be paid to Employee in order
to comply with the requirements of Treas. Reg. § 1.409A-3(i)(2) (or any
successor provision) issued under Section 409A of the Code (“Section 409A”), the
Company shall: (i)  pay as severance to Employee one year’s current base salary
(provided that a termination by the Company pursuant to Section 5(d) resulting
from a Change of Control defined in Section 5(f) shall cause the severance
payment to be increased to two years’ current base salary) in a lump sum subject
to all applicable deductions and withholdings; (ii) pay to Employee an amount
equal to the target Performance Bonus for the year of termination (provided that
a termination by the Company pursuant to Section 5(d) resulting from a Change of
Control defined in Section 5(f) shall cause the payment contemplated by this
(ii) to be increased to such target Performance Bonus multiplied by two); and
(iii) pay to Employee a lump sum amount, which after the application of all
deductions and withholdings, equals the total cost for continuation of the
health insurance benefits for Employee and, if applicable, his eligible
dependents under COBRA at substantially the same level of coverage in effect
immediately preceding such termination for 12 months following the last day of
the month in which the termination occurs.  Employee’s unvested equity scheduled
to vest in the year of termination shall be deemed vested in connection with a
termination by Company pursuant to Section 5(d); provided, however, that this
sentence shall not diminish the 100% vesting contemplated by 5(f) below in
connection with a Change of Control.  As a condition to receiving any severance
payments under this Section, Employee shall execute a release reasonably
acceptable to the Company and Employee, and shall comply with his obligations
under the Noncompete Agreement and Confidentiality and Inventions Agreement
incorporated by reference in Sections 6 and 7 of this Agreement (it being agreed
that the Noncompete Agreement shall not be applicable should Employee waive
rights to such severance benefits).  A failure of the Company to renew this
Agreement at the end of the initial term or any renewal period shall be treated
as a termination by the Company pursuant to Section 5(d) resulting in the above
benefits contemplated by this Section 5(e).  For the avoidance of doubt,
Employee’s rights to the payments contemplated in this Section 5(e) shall not be
diminished solely as a result of Employee taking subsequent employment.

 

(f)         For purposes of this Agreement, the term “Change of Control” shall
mean either (i) the occurrence of a consolidation or merger involving the
Company in which the Company is not the surviving entity or any transaction in
which more than 50% of the Company’s voting power is transferred or more than
50% of either the fair market value or book value of the Company’s assets are
sold or (ii) a majority of members of the Board of directors are replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Board before the date of the appointment or
election.  Upon the occurrence of Change of Control, the vesting of 100% of
outstanding and unvested equity awards granted to Employee as of the date of
such event shall be accelerated to occur immediately upon such event.  For
purposes of this Agreement (including Sections 5(d) and 5(e)), a termination
shall be deemed to be “in relation to” or the “result of” a Change of Control
if, without limiting the generality of such phrases, the Company terminates or
is deemed to have terminated Employee pursuant to Section 5(d) of this Agreement
during the period commencing three months prior to the occurrence (or expected
occurrence) of a Change of Control and ending 12 months after the occurrence of
a Change of Control.

 

(g)        If Employee gives notice of termination pursuant to Section 5(d), the
Company may, at its option, terminate Employee immediately upon payment to
Employee of 30 days salary or salary for the remainder of the notice period,
whichever is less, subject to all applicable deductions and withholdings.  A
termination initiated by Employee pursuant to the first sentence of Section 5(d)
(but not the second sentence) shall cause no acceleration of vesting of equity
awards, shall cause Employee to forfeit his eligibility for a Performance Bonus
for that fiscal year, and shall create no severance obligation under Section
5(e).

 

--------------------------------------------------------------------------------


 

6.           Confidential Information.  This Agreement incorporates by reference
all the terms of that certain Confidentiality and Inventions Agreement between
Employee and the Company, as if fully set forth herein.

 

7.           Covenants Not to Compete or Interfere.  This Agreement incorporates
all the terms of that certain Noncompete Agreement between Employee and the
Company, as if fully set forth herein.  The parties hereby acknowledge that any
severance payments made under Section 5 of this Agreement shall be consideration
for Employee’s covenant not to compete with the Company (which shall be
applicable only in connection with a termination of this Agreement by the
Company under Sections 5(b) or 5(d) of this Agreement and provided payments are
made to Employee pursuant to Section 5(e) of this Agreement).

 

8.           Compliance with Section 409A. It is intended that the provisions of
this Agreement comply with Section 409A to the extent that the requirements of
Section 409A are applicable thereto, and after application of all available
exemptions, including but not limited to, the “short-term deferral rule” and
“involuntary separation pay plan exception” and the provisions of this Agreement
shall be construed in a manner consistent with that intention.  To the extent
Employee would be subject to an additional tax imposed on certain deferred
compensation arrangements under Section 409A, as amended, and the regulations
thereunder, as a result of any provision of this Agreement, such provision shall
be deemed amended to the minimum extent necessary to avoid application of such
tax and the parties shall promptly execute any amendment reasonably necessary to
implement this Section 8.

 

Notwithstanding anything herein to the contrary, the payment (or commencement of
a series of payments) hereunder of any nonqualified deferred compensation
(within the meaning of Section 409A) payable in connection with a “termination”
shall not commence until Employee has undergone a “separation from service” as
defined in Treas. Reg. 1.409A-1(h).

 

With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by Section 409A, (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Internal Revenue Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect and (iii) such payments shall be made on or before the
last day of Employee’s taxable year following the taxable year in which the
expense was incurred.

 

For purposes of applying the provisions of Section 409A to this Agreement, each
separately identified amount to which Employee is entitled under this Agreement
shall be treated as a separate payment within the meaning of Section 409A.

 

9.           Excise Tax Restoration Payment. In the event that it is determined
that any payment or distribution of any type to or for the benefit of Employee
made by the Company, by any of its affiliates, by any person who acquires
ownership or effective control or ownership of a substantial portion of the
Company’s assets (within the meaning of Section 280G of the Code) or by any
affiliate of such person, whether paid or payable or distributed or
distributable pursuant to the terms of an employment agreement or otherwise (the
“Total Payments”), would be subject to the excise tax imposed by Section 4999 of
the Code or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest or penalties, are collectively
referred to as the “Excise Tax”), then the Company shall pay to Employee an
additional payment (an “Excise Tax Restoration Payment”) in an amount that shall
fund the payment by Employee of any Excise Tax on the Total Payments as well as
all income taxes imposed on the Excise Tax Restoration Payment, any Excise Tax
imposed on the Excise Tax Restoration Payment and any interest or penalties
imposed with respect to taxes on the Excise Tax Restoration or any Excise Tax. 
The Excise Tax Restoration Payment will be paid to Employee as soon as
practicable following the date that the Employee remits all applicable taxes,
interest and penalties associated with the Total

 

--------------------------------------------------------------------------------


 

Payments and the Excise Tax Restoration Payment to the appropriate taxing
authority or authorities, but in no event later than the last day of the year in
which such remittance(s) is made.

 

10.         Waiver of Breach.  A waiver by the Company of a breach of any
provision of this Agreement by Employee shall not operate or be construed as a
waiver of any subsequent breach by Employee.

 

11.         Severability.  It is the desire and intent of the parties that the
provisions of this Agreement shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought.  Accordingly, if any particular provision or portion of
this Agreement shall be adjudicated to be invalid or unenforceable, this
Agreement shall be deemed amended to delete therefrom the portion thus
adjudicated to be invalid or unenforceable, such deletion to apply only with
respect to the operation of this Section 11 in the particular jurisdiction in
which such adjudication is made.

 

12.         Notices.  All communications, requests, consents and other notices
provided for in this Agreement shall be in writing and shall be deemed given if
mailed by first class mail, postage prepaid, addressed as follows:  (i) If to
the Company: to its principal office at 3200 Walnut Street, Boulder, Colorado
80301;  (ii) If to Employee: to such address as Employee shall designate in
writing to the Company; or such other address as either party may hereafter
designate by notice as herein provided.  Notwithstanding the foregoing
provisions of this Section 12, so long as Employee is employed by the Company
any such communication, request, consent or other notice shall be deemed given
if delivered as follows:  (x) If to the Company, by hand delivery to any
executive officer of the Company other than Employee, and (y) If to Employee, by
hand delivery to him.

 

13.         Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Colorado without regard
to choice of law provisions thereof, and the parties each agree to exclusive
jurisdiction in the state and federal courts in Colorado.

 

14.         Assignment.  The Company may assign its rights and obligations under
this Agreement to any affiliate of the Company or to any acquirer of
substantially all of the business of the Company, and all covenants and
agreements hereunder shall inure to the benefit of and be enforceable by or
against any such assignee.  Neither this Agreement nor any rights or duties
hereunder may be assigned or delegated by Employee.

 

15.         Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the parties and supersedes all prior understandings,
agreements or representations by or between the parties, whether written or
oral, which relate in any way to the subject matter hereof.

 

16.         Amendments.  No provision of this Agreement shall be altered,
amended, revoked or waived except by an instrument in writing signed by the
party sought to be charged with such amendment, revocation or waiver.

 

17.         Binding Effect.  Except as otherwise provided herein, this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective legal representatives, heirs, successors and assigns.

 

***Signature Page Follows***

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties have executed this Agreement this 26th day of
April 2012 effective as of the Effective Date hereof.

 

 

COMPANY:

 

 

 

 

ARRAY BIOPHARMA INC.

 

 

 

 

By:

/s/ Kyle Lefkoff

 

Name:

Kyle Lefkoff

 

Title:

Chairman, Board of Directors

 

 

 

 

EMPLOYEE:

 

 

 

 

/s/ Ron Squarer

 

RON SQUARER

 

--------------------------------------------------------------------------------